United States Court of Appeals
                      For the First Circuit


No. 05-1620

                      VEKKY RICHARD TICOALU,

                           Petitioner,

                                v.

                       ALBERTO R. GONZÁLES,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                           ERRATA SHEET


     The opinion of this Court issued on December 28, 2006, is
amended as follows:

     On page 7, line 11, replace "July 24" with "July 20".